DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen et al. (US 2017/0098500, of record and hereinafter “Yen”).

Claim 1: Yen discloses an inductor device (Fig.3A, see [0024] and annotated Figure below), comprising: 
a first wire (dash/dotted line in 310, beginning at 311 and extending to the top cross-over as shown below) disposed in a first area (310); 
a second wire (dashed/dotted line in 320, from 321 to the top cross-over as shown below) disposed in a second area (320); 
a third wire (dotted line in 310) disposed in the first area (310) and being at least partially overlapped with the first wire in a vertical direction (at the circled portion), wherein the third wire is coupled to the second wire (indirectly via the eight-shaped, solid line structure, and the dotted line in 320); 
a fourth wire (dotted line in 320) disposed in the second area (320) and being at least partially overlapped with the second wire in the vertical direction (at the circled portion), wherein the fourth wire is coupled to the first wire (indirectly, via the above noted second wire and the solid line, figure eight-shaped structure); 
a first connector (312 and 312a) being at least partially overlapped with the first wire or the third wire in the vertical direction (see Fig.3A, where 312a vertically overlaps the first wire indicated by a dotted line), and being coupled to an inner wire and an outer wire of the third wire (coupled to the inner wire at 312 directly, coupled to the outer wire indirectly via the third wire itself); 
a second connector (321) being at least partially overlapped with the second wire or the fourth wire in the vertical direction (overlapping the fourth wire indicated by the dash line in 320 in the vertical direction), and being coupled to an inner wire (directly at the center tap) and an outer wire of the fourth wire (indirectly, via the fourth wire itself); and 
an eight-shaped inductor structure disposed on an outer side of the third wire and the fourth wire (the solid line portions of 310 and 320, which is described as an eight-shaped inductor structure in [0024]).

    PNG
    media_image1.png
    765
    1138
    media_image1.png
    Greyscale

Alternatively, all wires of the above inductor structure may be reasonably considered “overlapping in a vertical direction”, as the “vertical direction” is undefined, i.e. by rotating the orientation of the inductor so that the right side of 320 is facing up, the left side of 310 is facing down, and viewing from the top down, all wires would overlap one another in a vertical direction.

Claim 4: Yen discloses wherein the third wire is disposed above the first wire or below the first wire (at crossing point 316b, which is a different layer, thus either above or below the first wire; see [0021]).
Claim 10: Yen discloses wherein the fourth wire is disposed above the second wire or below the second wire (at the crossing point circled in 320, which is a different layer, thus either above or below the second wire; see [0021]).
Claim 14: Yen discloses wherein the third wire and the fourth wire are coupled at a junction of the first area and the second area in an interlaced manner (i.e. if the dashed lines of each of the “third wire” and “fourth wire” are extended to 380, the third and fourth wire may be interpreted as being coupled at a junction of the first area 310 and the second area 320 in an interlaced manner (i.e. at 380).
Claim 15: Yen discloses an input terminal disposed on one side of the second area opposite to the junction (e.g. 321).
Claim 16: Yen discloses a center-tapped terminal disposed on one side of the first area opposite to the junction (the interpretation of the “first”/”third” wires and “second”/”fourth” wires above may instead by swapped, in which case 321 would be disposed on one side of the first area, now interpreted as 320, opposite the junction at 380).
Claims 17-20: Yen discloses wherein the first wire and the second wire are located on a same layer, wherein the third wire and the fourth wire are located on a same layer, wherein the second wire is located on a different layer from the third wire, and wherein the first wire is located on a different layer from the fourth wire (see Fig.31 and [0021], where the first through fourth wire are located on a same layer with the exception of crossing points, e.g. 316a, 316b; therefore, the wires each have portions located on a same layer and small portions at the cross-over sections located on different layers).

Allowable Subject Matter
Claims 2-3, 5-9, and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9 August 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose the recited “a third wire disposed in the first area, and being at least partially overlapped with the first wire in a vertical direction, wherein the third wire is coupled to the second wire; a fourth wire disposed in the second area, and being at least partially overlapped with the second wire in the vertical direction, wherein the fourth wire is coupled to the first wire”, as required by claim 1. Applicant further argues that the prior art does not disclose the recited “first connector” and “second connector”. In arguing this point, Applicant argues that bridging sections 316a, 315b, etc. cannot be considered as parts of the recited “wires”, thus cannot be considered as meeting the claim language “overlapped with the … wire in a vertical direction”. Applicant further argues that the limitations “the third wire is coupled to the second wire” and “the fourth wire is coupled to the first wire” is not disclosed by the prior art.
The examiner respectfully disagrees. Initially, it is noted that the claim language itself does not preclude the bridging sections being interpreted as parts of the recited “wire”. “Wire” is a broad enough term to reasonably encompass both the “sections” and/or a corresponding “bridge”. Further, “at least partially overlapped” is a broad term which is being interpreted as overlapping at any particular point, thus including the shown bridge sections. In applying Yen to the claim language, both the wires and bridges can arbitrarily divided into particular “wires” that meet the broad language of the claim. Further and as noted in the rejection, “coupled to” is a broad term in the art that reasonably encompasses indirect couplings/connections. The language of the claim does not require any direct coupling/connection, and the third wire may reasonably be considered indirectly coupled to the second wire via the eight-shaped, solid line structure, and the dotted line in 320. Similarly, the fourth wire may be reasonably considered as indirectly coupled to the first wire via the above noted second wire and the solid line, figure eight-shaped structure. It is noted that since the inductor of Yen comprises a conductor arbitrarily divided into “wires”, each of the wires may reasonably be considered at least indirectly coupled to one another.
Further with regard to the “at least partially overlapped” language, it is noted that in paragraph 5 of the previous office action (repeated above), the claims do not recite any particular orientation that corresponds to the “vertical” language, and portions of the inductor structure of Yen may be considered overlapping when the circuit is physically oriented with the up/down direction of Fig.3A being in a “vertical” direction.
With regard to the argument directed to the “first connector” and “second connector”, Applicant’s arguments that these “connectors” must instead be considered “input/output terminals” is not persuasive, as the language “connector” is incredibly broad language that encompasses any element that is designed to connect with another element. In applying Yen to the claim language, the terminals 311, 312, and 321 may reasonably be considered “connectors”, connecting the input/outputs and center tap input to the remainder of the inductor circuitry.
Therefore, the examiner maintains that claims 1, 4, 10, and 17-20 are broad enough in scope to be anticipated by Yen. The rejection under 35 U.S.C. 102 is maintained, and this action is made final.
Finally, it is noted that due to contrast issues in scanning the previous office action, the annotated Fig.3A provided was difficult to read. Therefore, a new annotated Fig.3A is provided above with darker annotations with instead dotted and dotted/dashed lines that should provide a clearer indication of the elements that correspond to claimed features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849